Title: From Thomas Jefferson to Francis Brodie, 17 October 1806
From: Jefferson, Thomas
To: Brodie, Francis


                        
                            Sir
                            
                            Washington Oct. 17. 06.
                        
                        I now inclose you the letter withdrawn from the post office as you desired; as also one for mr Randolph, my
                            son in law who is well acquainted with the lands of Henderson which are for sale I know, & those of mr Overton which I
                            have heard may be bought. both tracts contain about 600. acres. of Henderson’s: about 200. as. run up a steep mountain
                            & can never be cultivated, so that his price of 4000. D. laid on the residue makes it 10. D. the acre. mr Overton’s tract
                            will probably be 12. or 14. D. the acre. but every foot of that is of prime quality, except from 50. to 60. or 70. acres of
                            rocky land running up the mountain on which I live & comprehended in the part I wish to take. this tract extending from
                            Monticello to Charlottesville, the part next the town may be sold very high as town lots, or appendages to town lots. it has
                            the advantage too of offering the market of that little town at your door for any productions of the farm or garden. it
                            has some land fit for meadow, the lower part of which however will be in the 100. or 150. acres on and adjacent to my
                            mountain which I wish to take. the proportion of the price you give for the whole which ought to be apportioned on this
                            part, may be fixed by any persons in the neighborhood whom you may wish to name. I will reduce your purchase to about 400.
                            or 450. acres, two thirds of which are open for culture, & the remaining third very rich woodlands. Henderson requires
                            ready money: mr Overton will probably make the paiments easy. when you set out on your journey should it suit mr Digges
                            & yourself to take a family dinner with me here, I shall with pleasure give you the necessary information of the road,
                            according to the route you may chuse to pursue. Accept my friendly salutations & respects
                        
                            Th: Jefferson
                            
                        
                    